DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 11/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are directed towards newly amended claim language.

Regarding Rejections under 35 U.S.C. § 103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 1, 11, and 12 including “information on a positional relationship for combining the first image and the second image, the positional relationship determined according to angles of the first and second cameras, imaging ranges of the first and second cameras, and a distance to the user, a combination unit that combines the first image and the second image received by the reception unit to create a combined image to match the positional relationship, and an expression recognition unit that recognizes a facial expression of the user on the basis of the combined image.”

See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are listed in Table 1.1 below.
GENERIC PLACEHOLDER + FUNCTIONAL LANGUAGE
STRUCTURAL SUPPORT FROM SPECIFICATION
“an output unit that outputs” 
(claim 1)
[0037] and Fig. 4 specifies “output unit” (118) as being a module of head mounted display (100). 

(claim 1)
[0037] and Fig. 4 specifies “reception unit” (220) as receiving a first and second image, and is a module of facial expression recognition device (220).
“a combination unit that combines”
(claim 1)
[0037] specifies “a combination unit (222) that combines the first image and the second image received by the reception unit to create a combined image.”
“an expression recognition unit that recognizes” (claim 1)
[0037] and Fig. 4 specifies “expression recognition unit” (223) as being module of facial expression recognition device (220).
“a gaze detection unit that detects” 
(claim 2)
[0038] and Fig. 4 specifies “gaze detection unit” as being a module of facial expression recognition device (220).
“a combination unit that combines” 
(claim 3)
[0037] and Fig. 4 specifies “combination unit” (222) as being a module of facial expression recognition device (220).
“a posture estimation unit that estimates”
(claim 6)
[0123] specifies that a posture estimation unit may be separately provided in the facial expression recognition device (200).
“an avatar image generation unit that specicfies” (claim 8)
[0135] specifies that the facial expression recognition system may include an avatar image generation unit.

(claim 9)
[0083] specifies that the storage unit (225) is a recording medium that stores various programs or data.

Table 1.1
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 4-7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20170091535 A1) (hereinafter Yu) in view of Tzvieli et al. (US 20160360970 A1) (hereinafter Tzvieli).
Regarding claim 1, Yu discloses:
A facial expression recognition system comprising: [See Yu, ¶ 0044 discloses detecting a user’s facial expressions in real-time.]
a head mounted display including [See Yu, ¶ 0050, Fig. 2A illustrates a head mounted display (102).]
a first camera that only images eyes of a user in a state, [See Yu, ¶ 0048 discloses one or more 2D cameras (104), wherein the 2D camera(s) capture an eye region of the user’s face and may be embodied as an infrared camera or RGB camera.]
a second camera that only images a mouth of the user in the state, [See Yu, ¶ 0048-0049, 0052, 0060 discloses a secondary camera (105) which images a user’s lips/mouth.]
an output unit that outputs a first image captured by the first camera and a second image captured by the second camera, and [See Yu, ¶ 0047-0049, 0071 Fig. 1 discloses sending (outputting) information indicative of a posture of a user’s head, including captured images associated with 2D camera (104) and depth camera (105).]
a housing in which the first camera, the second camera, and the output unit are mounted [See Yu, Fig. 2A illustrates a housing in which first camera(s) (104) and secondary camera (105) are mounted; See Yu, ¶ 0047-0049 discloses the HMD sending images and posture information to a computing device.] and that covers the periphery of the eyes of the user when the head mounted display is mounted on a head of the user; and [See Yu, Fig. 2A illustrates a headband (212), and housing (203), which, when worn by a user would clearly cover a periphery of the eyes; See Yu, Figs. 2B, 2C illustrating further angles of the HMD as it is intended to be worn by a user.]
a facial expression recognition device including: [See Yu, abstract, ¶ 0046-0049 discloses determining a user’s facial expressions.]
a reception unit that receives the first image and the second image output by the output unit, [See Yu, ¶ 0047-0049, Fig. 1 illustrates a computing device 108 as receiving information (images captured by first and second cameras 104/105, respectively) sent from the HMD.]
Yu does not appear to explicitly disclose:

a combination unit that combines the first image and the second image received by the reception unit to create a combined image to match the positional relationship, and
an expression recognition unit that recognizes a facial expression of the user on the basis of the combined image.
		However, Tzvieli discloses:
information on a positional relationship for combining the first image and the second image, the positional relationship determined according to angles of the first and second cameras, [See Tzvieli, ¶ 0170 discloses determining a user’s facial expression and wherein the angle between the optical axis of at least one of a first and second camera and the Frankfort horizontal plane is greater than 20 degrees; See Tzvieli, ¶ 0190, 0193 discloses estimating the angle between a user’s torso and head based on data received from first and second cameras and an orientation measured by an IMU – more so, that the cameras may adjust angles using one or more motors.] imaging ranges of the first and second cameras, [See Tzvieli, ¶ 0301-0302 discloses determining a landmark feature in a frontal image, and identifying the corresponding location in an image taken by a camera that has a different FOV.  The imaging ranges, or field(s)-of-view of the cameras determining positions of landmarks, or a user’s physical features, in the images.] and a distance to the user, [See Tzvieli, ¶ 0155 discloses that one of a plurality of inward facing (cameras directed towards the user’s face) cameras is a depth camera that detects distances of items relative to the camera, and hence, a distance to the user.]
a combination unit that combines the first image and the second image received by the reception unit to create a combined image to match the positional relationship, and [See Tzvieli, ¶ 0250, 0271-0272, 0307 discloses stitching multiple images of a face of a user, wherein images of the one or more cameras are combined into a single image from which features may be extracted.  Thus, a 2D image of the user may be generated from the multiple images, even if the images are taken from different perspectives, may capture different portions of the face, and/or or may overlap.  Particularly, feature extraction techniques to inputs comprising images from multiple cameras may be done by first applying the feature extraction techniques to each image to create a feature vector for the image. Following that, the feature vectors of the individual images may be combined (e.g., by concatenating them or in some other mode of combination) in order to produce a vector that represents the multiple images. This vector can then be used for various applications such as identification of facial expressions, determining emotional response, and/or mapping a facial expression to an avatar.]
an expression recognition unit that recognizes a facial expression of the user on the basis of the combined image. [See Tzvieli, ¶ 0272, 0308, 0326 disclose using a combined image to recognize facial expressions of a user as consistent with determined landmarks or “positional relationships” between a user’s physical features.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Yu to add the teachings of Tzvieli in order to estimate a posture of a user wearing a head-mounted display.

Regarding claim 4, Yu in view of Tzvieli discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Yu discloses:
wherein the second camera is detachably attached to the head mounted display. [See Yu, ¶ 0060 discloses a mount 204B onto which a camera (105) is attachable (and hence, detachable).]

Regarding claim 5, Yu in view of Tzvieli discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Yu discloses:
[See Yu, Figs. 2A, 2D clearly illustrate the secondary camera (105) at a lower portion of the housing of the head mounted display.]
Tzvieli discloses:
is attached to the head mounted display so that a range from a nose to a shoulder of the user becomes an imageable angle of view. [See Tzvieli, ¶ 0020, 0185, 0194 discloses a shoulder of the user is within the field of view of first and second cameras.]
See previous rejection of claim 1 for motivation statement.

Regarding claim 6, Yu in view of Tzvieli discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Tzvieli discloses:
wherein the facial expression recognition system further includes a posture estimation unit that estimates a posture of the user on the basis of the second image received by the reception unit. [See Tzvieli, ¶ 0184, 0186, 0188, 0194, 0205-0206, 0220-0222 discloses estimating the posture of a user wearing a head-mounted device, particularly in response to images obtained of the user.]
See previous rejection of claim 5 for motivation statement.

Regarding claim 7, Yu in view of Tzvieli discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Yu discloses:
wherein the head mounted display is configured not to cover the mouth of the user. [See Yu, Fig. 5C illustrates images captured by the second camera – hence, the housing of the head mounted display clearly does not obscure the mouth of the user.]

Regarding claim 11, this claim recites analogous limitations to claim 1 in the form of “a method” rather than “a system”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.

Regarding claim 12, this claim recites analogous limitations to claim 1 in the form of “a facial expression recognition program” rather than “a system”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 12 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
Yu discloses:
A facial expression recognition program stored in a non-transitory computer readable storage medium [See Yu, ¶ 0069 discloses a non-transitory computer-readable medium for storing software modules.]

Claims 2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Tzvieli in view of Satoshi et al. (JP 2014021707 A; machine translation provided) (hereinafter Satoshi).
Regarding claim 2, Yu in view of Tzvieli discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Yu discloses:
wherein the head mounted display further includes:
a light source that irradiates the eyes of the user with invisible light; and [See Yu, ¶ 0048 discloses the one or more 2D cameras (embodied as either infrared (invisible light) cameras or RGB cameras) may be provided with, or without a corresponding lighting lamp.]
a third camera that images the invisible light reflected by the eyes of the user, the output unit outputs a third image captured by the third camera, and [See Yu, ¶ 0048 discloses one or more 2D cameras (embodied as either infrared (invisible light) cameras or RGB cameras) may be provided with, or without a corresponding lighting lamp.  In the case that a corresponding lamp is provided, a “third” camera would naturally capture light reflected from the eyes of the user.]
Yu in view of Tzvieli does not appear to explicitly disclose:
the facial expression recognition device further includes a gaze detection unit that detects a gaze direction of the user on the basis of the third image received by the reception unit.
However, Satoshi discloses:
the facial expression recognition device further includes a gaze detection unit that detects a gaze direction of the user on the basis of the third image received by the reception unit. [See Satoshi, ¶ 0011 discloses that the head mounted display can detect the gaze or gaze point observed by the user.]
In the above citations and throughout the reference as a whole, Yu discloses using a head-mounted display device in the context of providing facial expression determination.  As cited above, Yu suggests the use of a head-mounted display housing provided with multiple cameras and sensors to capture images of a user’s face, and different facial landmark features.  In Yu’s system, images are captured of the user’s eyes and additionally of the user’s mouth while wearing the HMD in real-time used as part of a facial expression determination procedure.  Yu, however, does not elaborate on specifics regarding gaze detection in the level of specificity required by the claims.
However, Satoshi discloses noteworthy similarities to Yu, including the context of a head-mounted display for facial imaging.  Satoshi as a whole relates to the synthesis of a virtual 
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Yu in view of Tzvieli to add the teachings of Satoshi in order to provide a virtually recreated image of a user’s facial expressions while wearing a head-mounted display. 

Regarding claim 9, Yu in view of Tzvieli discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Satoshi discloses:
wherein the facial expression recognition device further includes a storage unit that stores a correspondence table in which patterns of facial images are stored according to a plurality of facial expression classifications, [See Satoshi, ¶ 0211-0212, and Fig. 35 discloses a diagram of expression information corresponding to different facial expressions.  Various facial features are evaluated, and compared with stored conditions for given facial expressions.]
the facial expression recognition unit recognizes the classification to which the facial expression of the user corresponds on the basis of the second image, and [See Satoshi, ¶ 0211 discloses evaluating a user for a plurality of possible facial expressions, for instance, “puzzled,” “angry,” etc.]
the facial expression recognition system further comprises an avatar image generation unit that specifies a pattern of a facial image corresponding to a facial expression recognized by the facial expression recognition unit by referring to the correspondence table, and generates an avatar image of the user on the basis of the specified pattern of the facial image. [See Satoshi, ¶ 0211-0212, Figs. 30-33, and 35 disclose generating a given avatar corresponding to a determined facial expression from the diagram shown in Fig. 35.]
See previous rejection of claim 2 for motivation statement.

Regarding claim 10, Yu in view of Tzvieli in view of Satoshi discloses all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
Yu discloses:
wherein the first camera and the third camera are the same camera. [See Yu, ¶ 0048 discloses 2D cameras (104), wherein the 2D cameras capture an eye region of the user’s face and may be embodied as an infrared camera or RGB camera.  Additionally, that one or more 2D cameras may be implemented in imaging the user’s eyes.  Hence, both the number of cameras and the type of camera (RGB, infrared/depth) are selectable.  It is thus within the level of ordinary skill to recognize the adjustability of various camera configurations per Yu’s disclosure as being routine and conventional.]

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Tzvieli in view of Valliath et al. (US 20040130614 A1) (hereinafter Valliath).
Regarding claim 8, Yu in view of Tzvieli discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Tzvieli discloses:
wherein the first camera and the second camera are cameras that acquire depth information indicating a distance to an imaging target, and [See Tzivieli, ¶ 0155, 0187, 0329 discloses that at least one of the inward facing cameras is a depth camera that detects distances of items.]
See previous rejection of claim 1 for motivation statement.
Yu does not appear to explicitly disclose:

generates an avatar image in which the specified three-dimensional shape is reflected in the shape of the eyes and the mouth of the avatar of the user on the basis of the specified three-dimensional shape. 
		However, Valliath discloses:
the facial expression recognition system further comprises an avatar image generation unit that specifies a three-dimensional shape of the eyes and the mouth of the user on the basis of the image of the eyes of the user captured by the first camera and the image of the mouth of the user captured by the second camera, and [See Valliath, ¶ 0019, 0042, 0044, Figs. 9 and 10 discloses the generation of a three-dimensional avatar for a user based on images captured by cameras on a head-mounted display.]
generates an avatar image in which the specified three-dimensional shape is reflected in the shape of the eyes and the mouth of the avatar of the user on the basis of the specified three-dimensional shape. [See Valliath, ¶ 0019, 0042, 0044, Figs. 9 and 10 discloses the generation of a three-dimensional avatar for a user based on images captured by cameras on a head-mounted display.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Yu to add the teachings of Valliath in order to provide enhanced meaning and visual understanding of expressions to a user.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20050083248 A1			Biocca, Frank et al.
US 9672416 B2				Cha et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486